Exhibit 10.1

 

[Multiple Properties - FHC]

 

PURCHASE AND SALE AGREEMENT

 

by and among

 

HRPT PROPERTIES TRUST, HUB PROPERTIES TRUST
AND MOB REALTY TRUST,

 

as Sellers,

 

and

 

SENIOR HOUSING PROPERTIES TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

May 5, 2008

 

--------------------------------------------------------------------------------


 

[Multiple Properties - FHC]

 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

1

1.1

“Agreement”

1

1.2

“Allocable Purchase Price”

1

1.3

“Business Day”

2

1.4

“Closing”

2

1.5

“Closing Date”

2

1.6

“Existing Survey”

2

1.7

“Existing Title Policy”

2

1.8

“Ground Lease”

2

1.9

“HRPT”

2

1.10

“Hub”

2

1.11

“Improvements”

2

1.12

“Land”

3

1.13

“Leases”

3

1.14

“MOB”

3

1.15

“Other Property”

3

1.16

“Permitted Exceptions”

3

1.17

“Property”

3

1.18

“Properties”

3

1.19

“Purchase Price”

4

1.20

“Purchaser”

4

1.21

“Rent Roll”

4

1.22

“Seller” and “Sellers”

4

1.23

“Title Company”

4

1.24

“Update” and “Updates”

4

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING.

4

2.1

Purchase and Sale.

4

2.2

Closing.

4

2.3

Purchase Price.

5

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

5

3.1

Title.

5

3.2

No Other Diligence.

6

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

6

4.1

Closing Documents.

7

4.2

Ground Lease Consent and Estoppel.

8

4.3

Title Policy.

8

4.4

Environmental Reliance Letters.

8

4.5

Condition of Property.

8

4.6

Other Conditions.

8

 

 

 

SECTION 5.

CONDITIONS TO SELLERS’ OBLIGATION TO CLOSE.

9

 

i

--------------------------------------------------------------------------------


 

5.1

Purchase Price.

9

5.2

Closing Documents.

9

5.3

Ground Lease Consent and Estoppel.

9

5.4

Other Conditions.

9

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLERS.

9

6.1

Status and Authority of the Seller, Etc.

9

6.2

Action of the Seller, Etc.

10

6.3

No Violations of Agreements.

10

6.4

Litigation.

10

6.5

Existing Leases, Etc.

10

6.6

Agreements, Etc.

11

6.7

Not a Foreign Person.

12

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

13

7.1

Status and Authority of the Purchaser.

13

7.2

Action of the Purchaser.

13

7.3

No Violations of Agreements.

13

7.4

Litigation.

13

 

 

 

SECTION 8.

COVENANTS OF THE SELLERS.

14

8.1

Approval of Agreements.

14

8.2

Operation of Property.

14

8.3

Compliance with Laws, Etc.

14

8.4

Compliance with Agreements.

14

8.5

Notice of Material Changes or Untrue Representations.

14

8.6

Insurance.

15

 

 

 

SECTION 9.

APPORTIONMENTS.

15

9.1

Real Property Apportionments.

15

9.2

Closing Costs.

18

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY.

18

10.1

Casualty.

18

10.2

Condemnation.

18

10.3

Survival.

19

 

 

 

SECTION 11.

DEFAULT.

19

11.1

Default by the Sellers.

19

11.2

Default by the Purchaser.

19

 

 

 

SECTION 12.

MISCELLANEOUS.

20

12.1

Allocation of Liability.

20

12.2

Brokers.

20

12.3

Publicity.

20

12.4

Notices.

20

 

ii

--------------------------------------------------------------------------------


 

12.5

Waivers, Etc.

22

12.6

Assignment; Successors and Assigns.

22

12.7

Severability.

23

12.8

Counterparts, Etc.

23

12.9

Performance on Business Days.

23

12.10

Attorneys’ Fees.

23

12.11

Section and Other Headings.

23

12.12

Time of Essence.

24

12.13

Governing Law.

24

12.14

Arbitration.

24

12.15

Like Kind Exchange.

25

12.16

Recording.

25

12.17

Joint and Several Liability.

25

12.18

Non-liability of Trustees.

25

12.19

Non-liability of Trustees of Purchaser.

26

12.20

Waiver and Further Assurances.

26

 

iii

--------------------------------------------------------------------------------


 

[Multiple Properties - FHC]

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of May 5, 2008, by and among HRPT
PROPERTIES TRUST, a Maryland real estate investment trust (“HRPT”), HUB
PROPERTIES TRUST, a Maryland real estate investment trust (“Hub”), and MOB
REALTY TRUST, a Massachusetts nominee trust (“MOB”, and together with HRPT and
Hub, each a “Seller” and collectively, “Sellers”), and SENIOR HOUSING PROPERTIES
TRUST, a Maryland real estate investment trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Sellers are the owners of the Properties (this and other
capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in Section 1); and

 

WHEREAS, the Sellers wish to sell to the Purchaser, and the Purchaser desires to
purchase from the Sellers, the Properties, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Sellers and the Purchaser hereby agree as
follows:

 


SECTION 1.                          DEFINITIONS.


 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 


1.1                               “AGREEMENT”  SHALL MEAN THIS PURCHASE AND SALE
AGREEMENT, TOGETHER WITH ANY EXHIBITS AND SCHEDULES ATTACHED HERETO, AS IT AND
THEY MAY BE AMENDED FROM TIME TO TIME AS HEREIN PROVIDED.


 


1.2                               “ALLOCABLE PURCHASE PRICE”  SHALL MEAN, WITH
RESPECT TO EACH PROPERTY, THE AMOUNT SET FORTH IN SCHEDULE A OPPOSITE THE NAME
OF SUCH PROPERTY, IT BEING UNDERSTOOD AND AGREED THAT THE AGGREGATE AMOUNT OF
THE ALLOCABLE PURCHASE PRICES OF THE PROPERTIES SHALL BE ONE HUNDRED TWELVE
MILLION NINE HUNDRED TEN THOUSAND EIGHT HUNDRED AND TWENTY-FOUR DOLLARS
($112,910,824).

 

1

--------------------------------------------------------------------------------


 


1.3                               “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN
A SATURDAY, SUNDAY OR ANY OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE
COMMONWEALTH OF MASSACHUSETTS ARE AUTHORIZED BY LAW OR EXECUTIVE ACTION TO
CLOSE.


 


1.4                               “CLOSING”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN SECTION 2.2.


 


1.5                               “CLOSING DATE”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION 2.2.


 


1.6                               “EXISTING SURVEY”  SHALL MEAN, WITH RESPECT TO
EACH PROPERTY, THE EXISTING ALTA SURVEY OF SUCH PROPERTY.


 


1.7                               “EXISTING TITLE POLICY”  SHALL MEAN, WITH
RESPECT TO EACH PROPERTY, THE EXISTING TITLE INSURANCE POLICY FOR SUCH PROPERTY.


 


1.8                               “GROUND LEASE”  SHALL MEAN THAT CERTAIN GROUND
LEASE, DATED AS OF NOVEMBER 21, 1994, BY AND BETWEEN HUBBARD HEALTH
SYSTEMS, INC., AS LANDLORD, AND FALLON CLINIC, INC., AS TENANT, AS MODIFIED BY
THAT CERTAIN LANDLORD CONSENT, DATED AS OF SEPTEMBER 18, 1996, FROM HUBBARD
HEALTH SYSTEMS, INC., AS LANDLORD, TO LAKESIDE REALTY COMPANY, THAT CERTAIN
ASSIGNMENT OF LEASE AND CONSENT, DATED AS OF SEPTEMBER 30, 1996, BY AND AMONG
HUBBARD HEALTH SYSTEMS, INC., AS LANDLORD, FALLON CLINIC, INC., AS ASSIGNOR, AND
LAKESIDE REALTY COMPANY, AS ASSIGNEE, THAT CERTAIN GROUND LEASE CONSENT AND
ESTOPPEL CERTIFICATE, DATED AS OF MAY 9, 1997, FROM HUBBARD HEALTH
SYSTEMS, INC., AS LANDLORD, TO MOB, AND THAT CERTAIN ASSIGNMENT OF GROUND LEASE,
DATED AS OF MAY 14, 1997, BY AND BETWEEN LAKESIDE REALTY COMPANY, AS ASSIGNOR,
AND MOB, AS ASSIGNEE, WITH RESPECT TO THE PROPERTY LOCATED AT 340 THOMPSON ROAD,
WEBSTER, MASSACHUSETTS.


 


1.9                               “HRPT”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN THE PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND
ASSIGNS.


 


1.10                         “HUB”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
THE PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND
ASSIGNS.


 


1.11                         “IMPROVEMENTS”  SHALL MEAN, WITH RESPECT TO EACH
PROPERTY, THE APPLICABLE SELLER’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO THE
EXISTING OFFICE BUILDINGS, FIXTURES AND OTHER STRUCTURES AND IMPROVEMENTS
SITUATED ON, OR AFFIXED TO, THE LAND.

 

2

--------------------------------------------------------------------------------


 


1.12                         “LAND”  SHALL MEAN, WITH RESPECT TO EACH PROPERTY,
THE APPLICABLE SELLER’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO (A) THE
PARCEL(S) OF LAND ASSOCIATED WITH SUCH PROPERTY, WHICH IS MORE PARTICULARLY
DESCRIBED IN SCHEDULE B-1 THROUGH B-21 HERETO, TOGETHER WITH (B) ALL EASEMENTS,
RIGHTS OF WAY, PRIVILEGES, LICENSES AND APPURTENANCES WHICH SUCH SELLER MAY OWN
WITH RESPECT THERETO.


 


1.13                         “LEASES”  SHALL MEAN THE LEASES IDENTIFIED IN THE
RENT ROLL AND ANY OTHER LEASES HEREAFTER ENTERED INTO IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


1.14                         “MOB”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
THE PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND
ASSIGNS.


 


1.15                         “OTHER PROPERTY”  SHALL MEAN, WITH RESPECT TO EACH
PROPERTY, THE APPLICABLE SELLER’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO
(A) ALL FIXTURES, MACHINERY, SYSTEMS, EQUIPMENT AND ITEMS OF PERSONAL PROPERTY
OWNED BY SUCH SELLER AND ATTACHED OR APPURTENANT TO, LOCATED ON AND USED IN
CONNECTION WITH THE OWNERSHIP, USE, OPERATION OR MAINTENANCE OF THE LAND OR
IMPROVEMENTS RELATING TO SUCH PROPERTY, IF ANY, AND (B) ALL INTANGIBLE PROPERTY
OWNED BY SUCH SELLER ARISING FROM OR USED IN CONNECTION WITH THE OWNERSHIP, USE,
OPERATION OR MAINTENANCE OF THE LAND OR IMPROVEMENTS RELATING TO SUCH PROPERTY,
IF ANY.


 


1.16                         “PERMITTED EXCEPTIONS”  SHALL MEAN, WITH RESPECT TO
EACH PROPERTY, COLLECTIVELY, (A) LIENS FOR TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES NOT YET DUE AND PAYABLE OR DUE AND PAYABLE BUT NOT YET DELINQUENT;
(B) THE LEASES RELATING TO SUCH PROPERTY; (C) THE EXCEPTIONS TO TITLE SET FORTH
IN THE EXISTING TITLE POLICY FOR SUCH PROPERTY; (D) ALL MATTERS SHOWN ON THE
EXISTING SURVEY FOR SUCH PROPERTY, AND (E) SUCH OTHER NONMONETARY ENCUMBRANCES
WITH RESPECT TO SUCH PROPERTY AS MAY BE SHOWN ON THE UPDATE FOR SUCH PROPERTY
WHICH ARE NOT OBJECTED TO BY THE PURCHASER (OR WHICH ARE OBJECTED TO, AND
SUBSEQUENTLY WAIVED, BY THE PURCHASER) IN ACCORDANCE WITH SECTION 3.1.


 


1.17                         “PROPERTY”  SHALL MEAN, COLLECTIVELY, ALL OF THE
LAND, THE IMPROVEMENTS AND THE OTHER PROPERTY RELATING TO A SINGLE PROPERTY
IDENTIFIED ON SCHEDULE A.


 


1.18                         “PROPERTIES”  SHALL MEAN, COLLECTIVELY, ALL OF THE
LAND, THE IMPROVEMENTS AND THE OTHER PROPERTY RELATING TO THE PROPERTIES
IDENTIFIED ON SCHEDULE A, THE LEGAL DESCRIPTIONS OF WHICH ARE SET FORTH IN
SCHEDULES B-1 THROUGH B-21.

 

3

--------------------------------------------------------------------------------


 


1.19                         “PURCHASE PRICE”  SHALL MEAN ONE HUNDRED TWELVE
MILLION NINE HUNDRED TEN THOUSAND EIGHT HUNDRED AND TWENTY-FOUR DOLLARS
($112,910,824) (WHICH IS THE SUM OF THE ALLOCABLE PURCHASE PRICES).


 


1.20                         “PURCHASER”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN THE PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND
ASSIGNS.


 


1.21                         “RENT ROLL”  SHALL MEAN SCHEDULE C TO THIS
AGREEMENT.


 


1.22                         “SELLER” AND “SELLERS”  SHALL HAVE THE MEANINGS
GIVEN SUCH TERMS IN THE PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED
SUCCESSORS AND ASSIGNS.


 


1.23                         “TITLE COMPANY”  SHALL MEAN LAWYERS TITLE INSURANCE
CORPORATION.


 


1.24                         “UPDATE” AND “UPDATES” SHALL HAVE THE MEANINGS
GIVEN SUCH TERMS IN SECTION 3.1.


 


SECTION 2.                          PURCHASE AND SALE; CLOSING.


 


2.1                               PURCHASE AND SALE.  IN CONSIDERATION OF THE
PAYMENT OF THE PURCHASE PRICE BY THE PURCHASER TO THE SELLERS AND FOR OTHER GOOD
AND VALUABLE CONSIDERATION, THE SELLERS HEREBY AGREE TO SELL TO THE PURCHASER,
AND THE PURCHASER HEREBY AGREES TO PURCHASE FROM THE SELLERS, THE PROPERTIES FOR
THE PURCHASE PRICE, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT.


 


2.2                               CLOSING.  THE PURCHASE AND SALE OF THE
PROPERTIES SHALL BE CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE
OFFICES OF SULLIVAN & WORCESTER LLP, ONE POST OFFICE SQUARE, BOSTON,
MASSACHUSETTS, OR AT SUCH OTHER LOCATION AS THE SELLER AND THE PURCHASER MAY
AGREE, AT 10:00 A.M., LOCAL TIME, ON AUGUST 8, 2008, AS THE SAME MAY BE
ACCELERATED PURSUANT TO THIS SECTION 2.2 (THE “CLOSING DATE”).


 

Notwithstanding the foregoing, either the Purchaser or the Sellers may
accelerate the Closing Date by giving not less than ten (10) Business Days prior
written notice (an “Acceleration Notice”) to the other, in which event the
Closing Date shall be the date set forth in such Acceleration Notice unless the
party receiving the Acceleration Notice gives written notice objecting to the
accelerated date set forth in the Acceleration Notice (a “Rejection Notice”) to
the other within five (5) Business Days after its receipt of the Acceleration
Notice, in which event,

 

4

--------------------------------------------------------------------------------


 

the Closing Date shall not be accelerated but shall occur as set forth in the
preceding paragraph; provided, however, that the Sellers shall have the right to
give a Rejection Notice only if the acceleration of the Closing Date will
adversely effect the Sellers’ ability to conclude a like kind exchange pursuant
to Section 12.15, and the Purchaser shall have the right to give a Rejection
Notice only if the Purchaser determines, in its reasonable discretion, that the
Purchaser does not, or will not, have adequate funds to close on the accelerated
Closing Date.

 


2.3                               PURCHASE PRICE.


 


(A)                                AT CLOSING, THE PURCHASER SHALL PAY THE
PURCHASE PRICE TO THE SELLERS, SUBJECT TO THE FOLLOWING ADJUSTMENTS:


 

(I)                                   THERE SHALL BE DEDUCTED FROM THE PURCHASE
PRICE THE ALLOCABLE PURCHASE PRICE WITH RESPECT TO ANY PROPERTY AS TO WHICH THIS
AGREEMENT IS TERMINATED PURSUANT TO THE TERMS HEREOF.

 

(II)                                THERE SHALL BE ADDED TO, OR DEDUCTED FROM,
THE PURCHASE PRICE SUCH AMOUNTS AS MAY BE REQUIRED BY ARTICLE 9.

 


(B)                               THE PURCHASE PRICE, AS ADJUSTED AS PROVIDED
HEREIN, SHALL BE PAYABLE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON THE
CLOSING DATE TO AN ACCOUNT OR ACCOUNTS TO BE DESIGNATED BY THE SELLERS.


 


SECTION 3.                                              TITLE, DILIGENCE
MATERIALS, ETC.


 


3.1                               TITLE.  PRIOR TO THE EXECUTION OF THIS
AGREEMENT, THE SELLERS HAVE DELIVERED THE EXISTING TITLE POLICY AND THE EXISTING
SURVEY FOR EACH PROPERTY TO THE PURCHASER.


 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy for each Property (each an “Update”, and
collectively, the “Updates”) from the Title Company.  The Purchaser shall
deliver to the Sellers a copy of the Updates promptly upon receipt thereof. 
Promptly after receipt of the Updates, but, in any event, prior to the Closing
Date, the Purchaser shall give the Sellers written notice of any title
exceptions (other than Permitted Exceptions) set forth on any Update as to which
the Purchaser objects.  The Sellers shall have the right, but not the
obligation, to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects.  If, for any reason, in their sole
discretion, the Sellers are unable

 

5

--------------------------------------------------------------------------------


 

or unwilling to take such actions as may be required to cause such exceptions to
be removed from such Update, the Sellers shall give the Purchaser notice
thereof; it being understood and agreed that the failure of the Sellers to give
prompt notice of objection shall be deemed an election by the Sellers not to
remedy such matters.  If the Sellers shall be unable or unwilling to remove any
title defects to which the Purchaser has so objected, the Purchaser may elect
(i) to terminate this Agreement only with respect to such Property or (ii) to
consummate the transactions contemplated hereby, notwithstanding such title
defect, without any abatement or reduction in the Purchase Price on account
thereof (whereupon such objected to exceptions or matters shall be deemed to be
Permitted Exceptions).  The Purchaser shall make any such election by written
notice to the Sellers given on or prior to the fifth (5th) Business Day after
the Sellers’ notice of their unwillingness or inability to cure (or deemed
election not to cure) such defect and time shall be of the essence with respect
to the giving of such notice.  Failure of the Purchaser to give such notice
shall be deemed an election by the Purchaser to proceed in accordance with
clause (ii) above.

 


3.2                               NO OTHER DILIGENCE.  THE PURCHASER
ACKNOWLEDGES THAT, EXCEPT AS PROVIDED IN SECTION 3.1, (I) THE PURCHASER HAS HAD
THE OPPORTUNITY TO FULLY INVESTIGATE AND INSPECT THE PHYSICAL AND ENVIRONMENTAL
CONDITION OF THE PROPERTIES, AND TO REVIEW AND ANALYZE ALL TITLE EXAMINATIONS,
SURVEYS, ENVIRONMENTAL ASSESSMENT REPORTS, BUILDING EVALUATIONS, FINANCIAL DATA
AND OTHER INVESTIGATIONS AND MATERIALS PERTAINING TO THE PROPERTIES WHICH THE
PURCHASER DEEMS NECESSARY TO DETERMINE THE FEASIBILITY OF THE PROPERTIES AND ITS
DECISION TO ACQUIRE THE PROPERTIES, (II) THE PURCHASER SHALL NOT BE CONDUCTING
ANY FURTHER TITLE EXAMINATIONS, SURVEYS, ENVIRONMENTAL ASSESSMENTS, BUILDING
EVALUATIONS, FINANCIAL ANALYSES OR OTHER INVESTIGATIONS WITH RESPECT TO THE
PROPERTIES, AND (III) THE PURCHASER SHALL NOT HAVE ANY RIGHT TO TERMINATE THIS
AGREEMENT AS A RESULT OF ANY TITLE EXAMINATIONS, SURVEYS, ENVIRONMENTAL
ASSESSMENTS, BUILDING VALUATIONS, FINANCIAL ANALYSES OR OTHER INVESTIGATIONS
WITH RESPECT TO THE PROPERTIES.


 


SECTION 4.                          CONDITIONS TO THE PURCHASER’S OBLIGATION TO
CLOSE.


 

The obligation of the Purchaser to acquire the Properties shall be subject to
the satisfaction of the following conditions precedent on and as of the Closing
Date:

 

6

--------------------------------------------------------------------------------



 


4.1                               CLOSING DOCUMENTS.  THE SELLERS SHALL HAVE
DELIVERED, OR CAUSE TO HAVE BEEN DELIVERED, TO THE PURCHASER THE FOLLOWING:


 


(A)                                (I) A GOOD AND SUFFICIENT DEED IN THE
APPLICABLE FORM ATTACHED AS SCHEDULE D HERETO, WITH RESPECT TO EACH PROPERTY
(OTHER THAN THE PROPERTY LOCATED AT 340 THOMPSON ROAD, WEBSTER, MASSACHUSETTS),
IN PROPER STATUTORY FORM FOR RECORDING, DULY EXECUTED AND ACKNOWLEDGED BY THE
APPLICABLE SELLER, CONVEYING TITLE TO SUCH PROPERTY, FREE FROM ALL LIENS AND
ENCUMBRANCES OTHER THAN THE PERMITTED EXCEPTIONS, OR (II) WITH RESPECT TO THE
PROPERTY LOCATED AT 340 THOMPSON ROAD, WEBSTER, MASSACHUSETTS, AN ASSIGNMENT BY
MOB AND AN ASSUMPTION BY THE PURCHASER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO MOB AND THE PURCHASER, DULY EXECUTED AND ACKNOWLEDGED BY MOB AND
THE PURCHASER, OF ALL OF MOB’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
GROUND LEASE, AS APPLICABLE;


 


(B)                               AN ASSIGNMENT BY THE APPLICABLE SELLER AND AN
ASSUMPTION BY THE PURCHASER, WITH RESPECT TO EACH PROPERTY, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUCH SELLER AND THE PURCHASER, DULY
EXECUTED AND ACKNOWLEDGED BY SUCH SELLER AND THE PURCHASER, OF ALL OF SUCH
SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASES AND ALL OF SUCH
SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN, TO AND UNDER ALL TRANSFERABLE
LICENSES, CONTRACTS, PERMITS AND AGREEMENTS AFFECTING SUCH PROPERTY;


 


(C)                                A BILL OF SALE BY THE APPLICABLE SELLER, WITH
RESPECT TO EACH PROPERTY, WITHOUT WARRANTY OF ANY KIND, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SUCH SELLER AND THE PURCHASER, WITH RESPECT TO ANY
PERSONAL PROPERTY OWNED BY SUCH SELLER, SITUATED AT SUCH PROPERTY AND USED
EXCLUSIVELY BY SUCH SELLER IN CONNECTION WITH SUCH PROPERTY (IT BEING UNDERSTOOD
AND AGREED THAT NO PORTION OF THE PURCHASE PRICE IS ALLOCATED TO PERSONAL
PROPERTY);


 


(D)                               TO THE EXTENT THE SAME ARE IN ANY SELLER’S
POSSESSION, ORIGINAL, FULLY EXECUTED COPIES OF ALL MATERIAL DOCUMENTS AND
AGREEMENTS, PLANS AND SPECIFICATIONS AND CONTRACTS, LICENSES AND PERMITS
PERTAINING TO THE PROPERTIES;


 


(E)                                TO THE EXTENT THE SAME ARE IN ANY SELLER’S
POSSESSION, DULY EXECUTED ORIGINAL COPIES OF THE LEASES;


 


(F)                                  A CLOSING STATEMENT, WITH RESPECT TO EACH
PROPERTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE APPLICABLE SELLER
AND THE PURCHASER, DULY EXECUTED AND ACKNOWLEDGED BY SUCH SELLER AND THE
PURCHASER, SHOWING THE ALLOCABLE PURCHASE PRICE,

 

7

--------------------------------------------------------------------------------


 


APPORTIONMENTS AND FEES, AND COSTS AND EXPENSES PAID IN CONNECTION WITH THE
CLOSING; AND


 


(G)                               SUCH OTHER CONVEYANCE DOCUMENTS, CERTIFICATES,
DEEDS AND OTHER INSTRUMENTS AS THE PURCHASER, THE SELLERS OR THE TITLE COMPANY
MAY REASONABLY REQUIRE AND AS ARE CUSTOMARY IN LIKE TRANSACTIONS IN SALES OF
PROPERTY IN SIMILAR TRANSACTIONS.


 


4.2                               GROUND LEASE CONSENT AND ESTOPPEL.  THE
PURCHASER SHALL HAVE OBTAINED A GROUND LEASE CONSENT AND ESTOPPEL CERTIFICATE,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER, DATED WITHIN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, WITH RESPECT TO THE GROUND LEASE.


 


4.3                               TITLE POLICY.  THE TITLE COMPANY SHALL BE
PREPARED TO ISSUE, UPON PAYMENT OF THE TITLE PREMIUM AT ITS REGULAR RATES, A
TITLE POLICY IN THE AMOUNT OF THE ALLOCABLE PURCHASE PRICE FOR EACH PROPERTY,
INSURING TITLE TO SUCH PROPERTY IS VESTED IN THE PURCHASER OR ITS DESIGNEE OR
ASSIGNEE, SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, WITH SUCH ENDORSEMENTS AS
SHALL BE REASONABLY REQUIRED BY THE PURCHASER.


 


4.4                               ENVIRONMENTAL RELIANCE LETTERS.  THE PURCHASER
SHALL HAVE RECEIVED A RELIANCE LETTER WITH RESPECT TO EACH PROPERTY, AUTHORIZING
THE PURCHASER AND ITS DESIGNEES AND ASSIGNEES TO RELY ON THE MOST RECENT
ENVIRONMENTAL ASSESSMENT REPORT PREPARED FOR SUCH PROPERTY, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE PURCHASER.


 


4.5                               CONDITION OF PROPERTY.  EACH PROPERTY SHALL BE
IN SUBSTANTIALLY THE SAME PHYSICAL CONDITION AS ON THE DATE OF THIS AGREEMENT,
ORDINARY WEAR AND TEAR AND, SUBJECT TO SECTION 10.1, CASUALTY EXCEPTED.


 


4.6                               OTHER CONDITIONS.


 


(A)                                ALL REPRESENTATIONS AND WARRANTIES OF THE
SELLERS HEREIN SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON
AND AS OF THE CLOSING DATE AND THE SELLERS SHALL HAVE PERFORMED IN ALL MATERIAL
RESPECTS ALL COVENANTS AND OBLIGATIONS REQUIRED TO BE PERFORMED BY THE SELLERS
ON OR BEFORE THE CLOSING DATE.


 


(B)                               IN THE EVENT THAT THE CONDITIONS SET FORTH IN
THIS SECTION 4 HAVE BEEN SATISFIED WITH RESPECT TO LESS THAN ALL OF THE
PROPERTIES, PURCHASER SHALL NOT BE RELIEVED OF ANY OBLIGATION HEREUNDER WITH
RESPECT TO THOSE PROPERTIES WHICH ARE NOT SUBJECT TO SUCH UNSATISFIED
CONDITIONS.

 

8

--------------------------------------------------------------------------------


 


SECTION 5.                          CONDITIONS TO SELLERS’ OBLIGATION TO CLOSE.


 

The obligation of the Sellers to convey the Properties to the Purchaser is
subject to the satisfaction of the following conditions precedent on and as of
the Closing Date:

 


5.1                               PURCHASE PRICE.  THE PURCHASER SHALL DELIVER
TO THE SELLERS THE PURCHASE PRICE PAYABLE HEREUNDER, SUBJECT TO THE ADJUSTMENTS
SET FORTH IN SECTION 2.3, TOGETHER WITH ANY CLOSING COSTS TO BE PAID BY THE
PURCHASER UNDER SECTION 9.2.


 


5.2                               CLOSING DOCUMENTS.  THE PURCHASER SHALL HAVE
DELIVERED TO THE SELLERS DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE
DOCUMENTS DESCRIBED IN SECTION 4.1, WHERE APPLICABLE.


 


5.3                               GROUND LEASE CONSENT AND ESTOPPEL.  THE
PURCHASER SHALL HAVE OBTAINED A GROUND LEASE CONSENT AND ESTOPPEL CERTIFICATE,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER, DATED WITHIN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, WITH RESPECT TO THE GROUND LEASE.


 


5.4                               OTHER CONDITIONS.


 


(A)                                ALL REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER HEREIN SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON
AND AS OF THE CLOSING DATE AND THE PURCHASER SHALL HAVE PERFORMED IN ALL
MATERIAL RESPECTS ALL COVENANTS AND OBLIGATIONS REQUIRED TO BE PERFORMED BY THE
PURCHASER ON OR BEFORE THE CLOSING DATE.


 


(B)                               IN THE EVENT THAT THE CONDITIONS SET FORTH IN
THIS SECTION 5 HAVE BEEN SATISFIED WITH RESPECT TO LESS THAN ALL OF THE
PROPERTIES, SELLERS SHALL NOT BE RELIEVED OF ANY OBLIGATION HEREUNDER WITH
RESPECT TO THOSE PROPERTIES WHICH ARE NOT SUBJECT TO SUCH UNSATISFIED
CONDITIONS.


 


SECTION 6.                          REPRESENTATIONS AND WARRANTIES OF SELLERS.


 

To induce the Purchaser to enter into this Agreement, the Sellers represent and
warrant to the Purchaser as follows:

 


6.1                               STATUS AND AUTHORITY OF THE SELLER, ETC.  EACH
SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS STATE OF ORGANIZATION OR FORMATION, AND HAS ALL REQUISITE POWER AND
AUTHORITY UNDER ITS CHARTER DOCUMENTS TO ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9

--------------------------------------------------------------------------------


 


6.2                               ACTION OF THE SELLER, ETC.  EACH SELLER HAS
TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, AND UPON THE EXECUTION AND DELIVERY OF ANY DOCUMENT TO BE
DELIVERED BY ANY SELLER ON OR PRIOR TO THE CLOSING DATE, THIS AGREEMENT AND SUCH
DOCUMENT SHALL CONSTITUTE THE VALID AND BINDING OBLIGATION AND AGREEMENT OF SUCH
SELLER, ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND
REMEDIES OF CREDITORS.


 


6.3                               NO VIOLATIONS OF AGREEMENTS.  NEITHER THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY ANY SELLER, NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF, WILL RESULT IN ANY BREACH OF
THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF TRUST, NOTE,
EVIDENCE OF INDEBTEDNESS OR ANY OTHER AGREEMENT OR INSTRUMENT BY WHICH SUCH
SELLER IS BOUND.


 


6.4                               LITIGATION.  TO THE SELLERS’ ACTUAL KNOWLEDGE,
NO SELLER HAS RECEIVED WRITTEN NOTICE THAT ANY INVESTIGATION, ACTION OR
PROCEEDING IS PENDING OR THREATENED, WHICH (I) QUESTIONS THE VALIDITY OF THIS
AGREEMENT OR ANY ACTION TAKEN OR TO BE TAKEN PURSUANT HERETO, OR (II) INVOLVES
CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS AGAINST ANY PROPERTY OR ANY PORTION
THEREOF.


 


6.5                               EXISTING LEASES, ETC.  SUBJECT TO SECTION 8.1,
OTHER THAN THE LEASES LISTED IN THE RENT ROLL, NO SELLER HAS ENTERED INTO A
CONTRACT OR AGREEMENT WITH RESPECT TO THE OCCUPANCY OF ANY PROPERTY THAT WILL BE
BINDING ON THE PURCHASER AFTER THE CLOSING.  TO THE SELLERS’ ACTUAL KNOWLEDGE:
(A) THE COPIES OF THE LEASES HERETOFORE DELIVERED BY THE SELLERS TO THE
PURCHASER ARE TRUE, CORRECT AND COMPLETE COPIES THEREOF; AND (B) THE LEASES HAVE
NOT BEEN AMENDED EXCEPT AS EVIDENCED BY AMENDMENTS SIMILARLY DELIVERED AND
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE APPLICABLE SELLER AND THE TENANTS
THEREUNDER.  EXCEPT AS OTHERWISE SET FORTH IN THE RENT ROLL OR THE LEASES:
(I) TO THE SELLERS’ ACTUAL KNOWLEDGE, EACH OF THE LEASES IS IN FULL FORCE AND
EFFECT ON THE TERMS SET FORTH THEREIN; (II) TO THE SELLERS’ ACTUAL KNOWLEDGE,
THERE ARE NO UNCURED DEFAULTS OR CIRCUMSTANCES WHICH WITH THE GIVING OF NOTICE,
THE PASSAGE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT THEREUNDER WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF ANY PROPERTY;
(III) TO THE SELLERS’ ACTUAL KNOWLEDGE, EACH OF THEIR

 

10

--------------------------------------------------------------------------------


 


TENANTS IS LEGALLY REQUIRED TO PAY ALL SUMS AND PERFORM ALL MATERIAL OBLIGATIONS
SET FORTH THEREIN WITHOUT ANY ONGOING CONCESSIONS, ABATEMENTS, OFFSETS, DEFENSES
OR OTHER BASIS FOR RELIEF OR ADJUSTMENT; (IV) TO THE SELLERS’ ACTUAL KNOWLEDGE,
NONE OF THEIR TENANTS HAS ASSERTED IN WRITING OR HAS ANY DEFENSE TO, OFFSETS OR
CLAIMS AGAINST, RENT PAYABLE BY IT OR THE PERFORMANCE OF ITS OTHER OBLIGATIONS
UNDER ITS LEASE WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ON-GOING
BUSINESS OR OPERATIONS OF ANY PROPERTY; (V) NO SELLER HAS ANY OUTSTANDING
OBLIGATION TO PROVIDE ANY OF ITS TENANTS WITH AN ALLOWANCE TO PERFORM, OR TO
PERFORM AT ITS OWN EXPENSE, ANY TENANT IMPROVEMENTS; (VI) NONE OF THEIR TENANTS
HAS PREPAID ANY RENT OR OTHER CHARGES RELATING TO THE POST-CLOSING PERIOD;
(VII) TO THE SELLERS’ ACTUAL KNOWLEDGE, NONE OF THEIR TENANTS HAS FILED A
PETITION IN BANKRUPTCY OR FOR THE APPROVAL OF A PLAN OF REORGANIZATION OR
MANAGEMENT UNDER THE FEDERAL BANKRUPTCY CODE OR UNDER ANY OTHER SIMILAR STATE
LAW, OR MADE AN ADMISSION IN WRITING AS TO THE RELIEF THEREIN PROVIDED, OR
OTHERWISE BECOME THE SUBJECT OF ANY PROCEEDING UNDER ANY FEDERAL OR STATE
BANKRUPTCY OR INSOLVENCY LAW, OR HAS ADMITTED IN WRITING ITS INABILITY TO PAY
ITS DEBTS AS THEY BECOME DUE OR MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR HAS PETITIONED FOR THE APPOINTMENT OF OR HAS HAD APPOINTED A RECEIVER,
TRUSTEE OR CUSTODIAN FOR ANY OF ITS PROPERTY, IN ANY CASE THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF ANY PROPERTY; (VIII) TO
THE SELLERS’ ACTUAL KNOWLEDGE, NONE OF THEIR TENANTS HAS REQUESTED IN WRITING A
MODIFICATION OF ITS LEASE, OR A RELEASE OF ITS OBLIGATIONS UNDER ITS LEASE IN
ANY MATERIAL RESPECT OR HAS GIVEN WRITTEN NOTICE TERMINATING ITS LEASE, OR HAS
BEEN RELEASED OF ITS OBLIGATIONS THEREUNDER IN ANY MATERIAL RESPECT PRIOR TO THE
NORMAL EXPIRATION OF THE TERM THEREOF, IN ANY CASE THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE ON-GOING BUSINESS OR OPERATIONS OF ANY PROPERTY; (IX) TO
THE SELLERS’ ACTUAL KNOWLEDGE, EXCEPT AS SET FORTH IN THE LEASES, NO GUARANTOR
HAS BEEN RELEASED OR DISCHARGED, VOLUNTARILY OR INVOLUNTARILY, OR BY OPERATION
OF LAW, FROM ANY OBLIGATION UNDER OR IN CONNECTION WITH ANY OF THE LEASES OR ANY
TRANSACTION RELATED THERETO; AND (X) ALL BROKERAGE COMMISSIONS CURRENTLY DUE AND
PAYABLE WITH RESPECT TO EACH OF THE LEASES HAVE BEEN PAID.  TO THE SELLERS’
ACTUAL KNOWLEDGE, THE OTHER INFORMATION SET FORTH IN THE RENT ROLL IS TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.


 


6.6                               AGREEMENTS, ETC.  OTHER THAN THE LEASES, NO
SELLER HAS ENTERED INTO ANY CONTRACT OR AGREEMENT WITH RESPECT TO ANY PROPERTY
WHICH WILL BE BINDING ON THE PURCHASER AFTER THE CLOSING OTHER THAN CONTRACTS
AND AGREEMENTS BEING ASSUMED BY THE

 

11

--------------------------------------------------------------------------------


 


PURCHASER OR WHICH ARE TERMINABLE UPON THIRTY (30) DAYS NOTICE WITHOUT PAYMENT
OF PREMIUM OR PENALTY.


 


6.7                               NOT A FOREIGN PERSON.  NO SELLER IS A “FOREIGN
PERSON” WITHIN THE MEANING OF SECTION 1445 OF THE UNITED STATES REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


 

The representations and warranties made in this Agreement by the Sellers shall
be continuing and shall be deemed remade by the Sellers as of the Closing Date,
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Sellers shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Purchaser gives the Sellers
written notice prior to the expiration of said three hundred sixty (360) day
period of such alleged breach with reasonable detail as to the nature of such
breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Sellers have not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Properties, whether made by the
Sellers, on the Sellers’ behalf or otherwise, including, without limitation, the
physical condition of the Properties, the financial condition of the tenants
under the Leases, title to or the boundaries of the Properties, pest control
matters, soil conditions, the presence, existence or absence of hazardous
wastes, toxic substances or other environmental matters, compliance with
building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, and any other information pertaining to the
Properties or the market and physical environments in which they are located. 
The Purchaser acknowledges that (i) the Purchaser has entered into this
Agreement with the intention of relying upon its own investigation or that of
third parties with respect to the physical, environmental, economic and legal
condition of the Properties and (ii) the Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be delivered to
the Purchaser at the Closing, made (or purported to be made) by the Sellers or
anyone acting or claiming to act on the Sellers’ behalf.  The Purchaser has
inspected the Properties and is fully familiar

 

12

--------------------------------------------------------------------------------


 

with the physical condition thereof and shall purchase the Properties in its “as
is”, “where is” and “with all faults” condition on the Closing Date. 
Notwithstanding anything to the contrary contained herein, in the event that any
party hereto has actual knowledge of the default of any other party (a “Known
Default”), but nonetheless elects to consummate the transactions contemplated
hereby and proceeds to Closing, then the rights and remedies of such
non-defaulting party shall be waived with respect to such Known Default upon the
Closing and the defaulting party shall have no liability with respect thereto.

 


SECTION 7.                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.


 

To induce the Sellers to enter into this Agreement, the Purchaser represents and
warrants to the Sellers as follows:

 


7.1                               STATUS AND AUTHORITY OF THE PURCHASER.  THE
PURCHASER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS STATE OF ORGANIZATION OR FORMATION, AND HAS ALL REQUISITE POWER AND
AUTHORITY UNDER ITS CHARTER DOCUMENTS TO ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


7.2                               ACTION OF THE PURCHASER.  THE PURCHASER HAS
TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, AND UPON THE EXECUTION AND DELIVERY OF ANY DOCUMENT TO BE
DELIVERED BY THE PURCHASER ON OR PRIOR TO THE CLOSING DATE, THIS AGREEMENT AND
SUCH DOCUMENT SHALL CONSTITUTE THE VALID AND BINDING OBLIGATION AND AGREEMENT OF
THE PURCHASER, ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICATION AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS.


 


7.3                               NO VIOLATIONS OF AGREEMENTS.  NEITHER THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE PURCHASER, NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF, WILL RESULT IN ANY BREACH OF
THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSETS OF THE PURCHASER PURSUANT TO THE TERMS OF ANY INDENTURE,
MORTGAGE, DEED OF TRUST, NOTE, EVIDENCE OF INDEBTEDNESS OR ANY OTHER AGREEMENT
OR INSTRUMENT BY WHICH THE PURCHASER IS BOUND.


 


7.4                               LITIGATION.  THE PURCHASER HAS RECEIVED NO
WRITTEN NOTICE THAT ANY INVESTIGATION, ACTION OR PROCEEDING IS PENDING

 

13

--------------------------------------------------------------------------------


 


OR THREATENED WHICH QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY ACTION TAKEN
OR TO BE TAKEN PURSUANT HERETO.


 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, any Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 


SECTION 8.                          COVENANTS OF THE SELLERS.


 

The Sellers hereby covenant with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 


8.1                               APPROVAL OF AGREEMENTS.  NOT TO ENTER INTO,
MODIFY, AMEND OR TERMINATE ANY LEASE OR ANY OTHER MATERIAL AGREEMENT WITH
RESPECT TO ANY PROPERTY, WHICH WOULD ENCUMBER OR BE BINDING UPON SUCH PROPERTY
FROM AND AFTER THE CLOSING DATE, WITHOUT IN EACH INSTANCE OBTAINING THE PRIOR
WRITTEN CONSENT OF THE PURCHASER.


 


8.2                               OPERATION OF PROPERTY.  TO CONTINUE TO OPERATE
EACH PROPERTY CONSISTENT WITH PAST PRACTICES.


 


8.3                               COMPLIANCE WITH LAWS, ETC.  TO COMPLY IN ALL
MATERIAL RESPECTS WITH (I) ALL LAWS, REGULATIONS AND OTHER REQUIREMENTS FROM
TIME TO TIME APPLICABLE OF EVERY GOVERNMENTAL BODY HAVING JURISDICTION OF THE
PROPERTIES, OR THE USE OR OCCUPANCY THEREOF, AND (II) ALL MATERIAL TERMS,
COVENANTS AND CONDITIONS OF ALL AGREEMENTS AFFECTING THE PROPERTIES.


 


8.4                               COMPLIANCE WITH AGREEMENTS.  TO COMPLY WITH
EACH AND EVERY MATERIAL TERM, COVENANT AND CONDITION CONTAINED IN THE LEASES AND
ANY OTHER MATERIAL DOCUMENT OR AGREEMENT AFFECTING EACH PROPERTY AND TO MONITOR
COMPLIANCE THEREUNDER CONSISTENT WITH PAST PRACTICES.


 


8.5                               NOTICE OF MATERIAL CHANGES OR UNTRUE
REPRESENTATIONS.  UPON LEARNING OF ANY MATERIAL CHANGE IN ANY CONDITION WITH
RESPECT TO ANY PROPERTY OR OF ANY EVENT OR CIRCUMSTANCE WHICH MAKES ANY
REPRESENTATION OR WARRANTY OF THE SELLERS TO THE

 

14

--------------------------------------------------------------------------------



 


PURCHASER UNDER THIS AGREEMENT UNTRUE OR MISLEADING, PROMPTLY TO NOTIFY THE
PURCHASER THEREOF.


 


8.6                               INSURANCE.  TO MAINTAIN, OR CAUSE TO BE
MAINTAINED, ALL EXISTING PROPERTY INSURANCE RELATING TO EACH PROPERTY.


 


SECTION 9.                          APPORTIONMENTS.


 


9.1                               REAL PROPERTY APPORTIONMENTS.  (A)  THE
FOLLOWING ITEMS SHALL BE APPORTIONED AT THE CLOSING AS OF THE CLOSE OF BUSINESS
ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE:


 

(I)                                                      ANNUAL RENTS, OPERATING
COSTS, TAXES AND OTHER FIXED CHARGES PAYABLE UNDER THE LEASES AND THE GROUND
LEASE;

 

(II)                                                   PERCENTAGE RENTS AND
OTHER UNFIXED CHARGES PAYABLE UNDER THE LEASES AND THE GROUND LEASE;

 

(III)                                                FUEL, ELECTRIC, WATER AND
OTHER UTILITY COSTS;

 

(IV)                                               MUNICIPAL ASSESSMENTS AND
GOVERNMENTAL LICENSE AND PERMIT FEES;

 

(V)                                                  REAL ESTATE TAXES AND
ASSESSMENTS OTHER THAN SPECIAL ASSESSMENTS, BASED ON THE RATES AND ASSESSED
VALUATION APPLICABLE IN THE FISCAL YEAR FOR WHICH ASSESSED;

 

(VI)                                               WATER RATES AND CHARGES;

 

(VII)                                            SEWER AND VAULT TAXES AND
RENTS; AND

 

(VIII)                                         ALL OTHER ITEMS OF INCOME AND
EXPENSE NORMALLY APPORTIONED IN SALES OF PROPERTY IN SIMILAR SITUATIONS IN THE
APPLICABLE JURISDICTION WHERE EACH PROPERTY IS LOCATED.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 


(B)                               IF THERE ARE WATER, GAS OR ELECTRIC METERS
LOCATED AT ANY PROPERTY, THE SELLERS SHALL OBTAIN READINGS THEREOF TO A DATE NOT
MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE AND THE UNFIXED WATER RATES
AND CHARGES, SEWER TAXES AND RENTS

 

15

--------------------------------------------------------------------------------


 


AND GAS AND ELECTRICITY CHARGES, IF ANY, BASED THEREON FOR THE INTERVENING TIME
SHALL BE APPORTIONED ON THE BASIS OF SUCH LAST READINGS.  IF SUCH READINGS ARE
NOT OBTAINABLE BY THE CLOSING DATE, THEN, AT THE CLOSING, ANY WATER RATES AND
CHARGES, SEWER TAXES AND RENTS AND GAS AND ELECTRICITY CHARGES WHICH ARE BASED
ON SUCH READINGS SHALL BE PRORATED BASED UPON THE PER DIEM CHARGES OBTAINED BY
USING THE MOST RECENT PERIOD FOR WHICH SUCH READINGS SHALL THEN BE AVAILABLE. 
UPON THE TAKING OF SUBSEQUENT ACTUAL READINGS, THE APPORTIONMENT OF SUCH CHARGES
SHALL BE RECALCULATED AND THE APPLICABLE SELLER OR THE PURCHASER, AS THE CASE
MAY BE, PROMPTLY SHALL MAKE A PAYMENT TO THE OTHER BASED UPON SUCH
RECALCULATIONS.  THE PARTIES AGREE TO MAKE SUCH FINAL RECALCULATIONS WITHIN
SIXTY (60) DAYS AFTER THE CLOSING DATE.


 


(C)                                IF ANY REFUNDS OF REAL PROPERTY TAXES OR
ASSESSMENTS, WATER RATES AND CHARGES OR SEWER TAXES AND RENTS SHALL BE MADE
AFTER THE CLOSING, THE SAME SHALL BE HELD IN TRUST BY THE APPLICABLE SELLER OR
THE PURCHASER, AS THE CASE MAY BE, AND SHALL FIRST BE APPLIED TO THE
UNREIMBURSED COSTS INCURRED IN OBTAINING THE SAME, THEN TO ANY REQUIRED REFUNDS
TO TENANTS UNDER THE LEASES, AND THE BALANCE, IF ANY, SHALL BE PAID TO THE
APPLICABLE SELLER (FOR THE PERIOD PRIOR TO THE CLOSING DATE) AND TO THE
PURCHASER (FOR THE PERIOD COMMENCING WITH THE CLOSING DATE).


 


(D)                               IF, ON THE CLOSING DATE, ANY PROPERTY SHALL BE
OR SHALL HAVE BEEN AFFECTED BY ANY SPECIAL OR GENERAL ASSESSMENT OR ASSESSMENTS
OR REAL PROPERTY TAXES PAYABLE IN A LUMP SUM OR WHICH ARE OR MAY BECOME PAYABLE
IN INSTALLMENTS OF WHICH THE FIRST INSTALLMENT IS THEN A CHARGE OR LIEN AND HAS
BECOME PAYABLE, THE APPLICABLE SELLER SHALL PAY OR CAUSE TO BE PAID AT THE
CLOSING THE UNPAID INSTALLMENTS OF SUCH ASSESSMENTS DUE AND AS OF THE CLOSING
DATE.


 


(E)                                NO INSURANCE POLICIES OF THE SELLERS ARE TO
BE TRANSFERRED TO THE PURCHASER, AND NO APPORTIONMENT OF THE PREMIUMS THEREFOR
SHALL BE MADE.


 


(F)                                  AT THE CLOSING, THE SELLERS SHALL TRANSFER
TO THE PURCHASER THE AMOUNT OF ALL UNAPPLIED SECURITY DEPOSITS HELD PURSUANT TO
THE TERMS OF THE LEASES.


 


(G)                               BROKERAGE COMMISSIONS, TENANT IMPROVEMENT
EXPENSES AND OTHER AMOUNTS PAYABLE BY THE APPLICABLE SELLER AS LANDLORD UNDER
LEASES ENTERED INTO BY SUCH SELLER AFTER THE DATE HEREOF, OR IN CONNECTION WITH
THE RENEWAL OR EXTENSION OF ANY EXISTING LEASE, SHALL BE THE RESPONSIBILITY OF
THE PURCHASER, AND THE PURCHASER SHALL REIMBURSE SUCH SELLER AT THE CLOSING FOR
ALL SUCH

 

16

--------------------------------------------------------------------------------


 


BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND OTHER AMOUNTS PAID BY
SUCH SELLER PRIOR TO THE CLOSING.  THE PURCHASER SHALL RECEIVE A CREDIT AT
CLOSING FOR ALL UNPAID BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND
OTHER AMOUNTS PAYABLE BY THE APPLICABLE SELLER AS LANDLORD UNDER LEASES ENTERED
INTO BY SUCH SELLER PRIOR TO THE DATE HEREOF.


 


(H)                               AMOUNTS PAYABLE AFTER THE DATE HEREOF ON
ACCOUNT OF CAPITAL EXPENDITURES RELATING TO THE PROPERTIES UNDER THE 2008
CAPITAL EXPENDITURE BUDGET PREPARED AS OF MARCH 31, 2008 (THE “CAPEX BUDGET”)
(INCLUDING, WITHOUT LIMITATION, BUDGETED ITEMS FOR “BUILDING IMPROVEMENTS” AND
“DEVELOPMENT AND REDEVELOPMENT”), SHALL BE THE RESPONSIBILITY OF THE PURCHASER,
AND THE PURCHASER SHALL REIMBURSE THE APPLICABLE SELLER AT THE CLOSING FOR ALL
AMOUNTS PAID BY SUCH SELLER PRIOR TO THE CLOSING ON ACCOUNT OF CAPITAL
EXPENDITURES UNDER THE CAPEX BUDGET PAYABLE AFTER THE DATE HEREOF.  THE
PURCHASER SHALL RECEIVE A CREDIT AT CLOSING FOR ALL UNPAID AMOUNTS PAYABLE ON
ACCOUNT OF CAPITAL EXPENDITURES UNDER THE CAPEX BUDGET PRIOR TO THE DATE
HEREOF.  A COPY OF THE CAPEX BUDGET HAS BEEN PREVIOUSLY PROVIDED TO THE
PURCHASER.


 


(I)                                   IF A NET AMOUNT IS OWED BY ANY SELLER TO
THE PURCHASER PURSUANT TO THIS SECTION 9.1, SUCH AMOUNT SHALL BE CREDITED
AGAINST THE APPLICABLE ALLOCABLE PURCHASE PRICE.  IF A NET AMOUNT IS OWED BY THE
PURCHASER TO THE SELLERS PURSUANT TO THIS SECTION 9.1, SUCH AMOUNT SHALL BE
ADDED TO THE APPLICABLE ALLOCABLE PURCHASE PRICE PAID TO SUCH SELLER.


 


(J)                                   IF, ON THE CLOSING DATE, THERE ARE PAST
DUE RENTS WITH RESPECT TO ANY LEASE, AMOUNTS RECEIVED BY THE PURCHASER WITH
RESPECT TO SUCH LEASE AFTER THE CLOSING DATE SHALL BE APPLIED, FIRST, TO RENTS
DUE OR TO BECOME DUE DURING THE CALENDAR MONTH IN WHICH THE CLOSING OCCURS, AND
THEN, TO ALL OTHER RENTS DUE OR PAST DUE IN INVERSE ORDER TO THE ORDER IN WHICH
THEY BECAME DUE (I.E., FIRST TO ARREARAGES MOST RECENTLY OCCURRING, THEN TO
OLDER ARREARAGES).  IN NO EVENT SHALL ANY SELLER HAVE ANY RIGHT TO TAKE ANY
ACTION TO COLLECT ANY PAST DUE RENTS OR OTHER AMOUNTS FOLLOWING THE CLOSING;
PROVIDED, HOWEVER, THE PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COLLECT SUCH PAST DUE RENTS AND OTHER AMOUNTS, EXCEPT THAT THE PURCHASER SHALL
HAVE NO OBLIGATION TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING OR OTHERWISE
ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER ANY LEASE IN CONNECTION WITH SUCH
COMMERCIALLY REASONABLE EFFORTS.


 

The provisions of this Section 9.1 shall survive the Closing.

 

17

--------------------------------------------------------------------------------


 


9.2                               CLOSING COSTS.


 


(A)                                THE PURCHASER SHALL PAY (I) THE COSTS OF
CLOSING AND DILIGENCE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING, WITHOUT LIMITATION, ALL PREMIUMS, CHARGES AND FEES OF THE TITLE
COMPANY IN CONNECTION WITH THE TITLE EXAMINATION AND INSURANCE POLICIES TO BE
OBTAINED BY THE PURCHASER, INCLUDING AFFIRMATIVE ENDORSEMENTS), (II) ALL
DOCUMENTARY, STAMP, SALES, INTANGIBLE AND OTHER TRANSFER TAXES AND FEES INCURRED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
(III) ALL STATE, CITY, COUNTY, MUNICIPAL AND OTHER GOVERNMENTAL RECORDING AND
FILING FEES AND CHARGES.


 


(B)                               EACH PARTY SHALL PAY THE FEES AND EXPENSES OF
ITS ATTORNEYS AND OTHER CONSULTANTS.


 


SECTION 10.                   DAMAGE TO OR CONDEMNATION OF PROPERTY.


 


10.1                         CASUALTY.  IF, PRIOR TO THE CLOSING, ANY PROPERTY
IS  MATERIALLY DESTROYED OR DAMAGED BY FIRE OR OTHER CASUALTY, THE SELLERS SHALL
PROMPTLY NOTIFY THE PURCHASER OF SUCH FACT.  IN SUCH EVENT, THE PURCHASER SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ONLY WITH RESPECT TO SUCH PROPERTY BY
GIVING NOTICE TO THE SELLERS NOT LATER THAN TEN (10) DAYS AFTER GIVING THE
SELLERS NOTICE (AND, IF NECESSARY, THE CLOSING DATE SHALL BE EXTENDED UNTIL ONE
DAY AFTER THE EXPIRATION OF SUCH TEN-DAY PERIOD).  IF THE PURCHASER ELECTS TO
TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH PROPERTY AS AFORESAID, THIS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT WITH RESPECT TO
SUCH PROPERTY, AND NO PARTY SHALL HAVE ANY LIABILITY TO THE OTHER HEREUNDER WITH
RESPECT TO SUCH PROPERTY.  IF LESS THAN A MATERIAL PART OF ANY PROPERTY SHALL BE
AFFECTED BY FIRE OR OTHER CASUALTY OR IF THE PURCHASER SHALL NOT ELECT TO
TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH PROPERTY AS AFORESAID, THERE SHALL
BE NO ABATEMENT OF THE PURCHASE PRICE AND THE APPLICABLE SELLER SHALL ASSIGN TO
THE PURCHASER AT THE CLOSING THE RIGHTS OF SUCH SELLER TO THE PROCEEDS, IF ANY,
UNDER SUCH SELLER’S INSURANCE POLICIES COVERING SUCH PROPERTY WITH RESPECT TO
SUCH DAMAGE OR DESTRUCTION AND THERE SHALL BE CREDITED AGAINST THE PURCHASE
PRICE AND THE ALLOCABLE PURCHASE PRICE THE AMOUNT OF ANY DEDUCTIBLE, ANY
PROCEEDS PREVIOUSLY RECEIVED BY THE SELLERS ON ACCOUNT THEREOF AND ANY
DEFICIENCY IN PROCEEDS.


 


10.2                         CONDEMNATION.  IF, PRIOR TO THE CLOSING, A MATERIAL
PART OF ANY PROPERTY (INCLUDING ACCESS OR PARKING THERETO), IS TAKEN BY EMINENT
DOMAIN (OR IS THE SUBJECT OF A PENDING TAKING WHICH HAS NOT YET BEEN
CONSUMMATED), THE SELLERS SHALL NOTIFY

 

18

--------------------------------------------------------------------------------


 


THE PURCHASER OF SUCH FACT PROMPTLY AFTER OBTAINING KNOWLEDGE THEREOF AND THE
PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ONLY WITH RESPECT TO
SUCH PROPERTY BY GIVING NOTICE TO THE SELLERS NOT LATER THAN TEN (10) DAYS AFTER
GIVING THE SELLERS NOTICE (AND, IF NECESSARY, THE CLOSING DATE SHALL BE EXTENDED
UNTIL ONE DAY AFTER THE EXPIRATION OF SUCH TEN-DAY PERIOD).  IF THE PURCHASER
ELECTS TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH PROPERTY AS AFORESAID,
THIS AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT WITH
RESPECT TO SUCH PROPERTY, AND NO PARTY SHALL HAVE ANY LIABILITY TO THE OTHER
HEREUNDER WITH RESPECT TO SUCH PROPERTY.  IF LESS THAN A MATERIAL PART OF ANY
PROPERTY SHALL BE AFFECTED OR IF THE PURCHASER SHALL NOT ELECT TO TERMINATE THIS
AGREEMENT WITH RESPECT TO SUCH PROPERTY AS AFORESAID, THE SALE OF THE PROPERTIES
SHALL BE CONSUMMATED AS HEREIN PROVIDED WITHOUT ANY ADJUSTMENT TO THE PURCHASE
PRICE (EXCEPT TO THE EXTENT OF ANY CONDEMNATION AWARD RECEIVED BY THE SELLER
PRIOR TO THE CLOSING) AND THE APPLICABLE SELLER SHALL ASSIGN TO THE PURCHASER AT
THE CLOSING ALL OF SUCH SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ALL AWARDS,
IF ANY, FOR THE TAKING, AND THE PURCHASER SHALL BE ENTITLED TO RECEIVE AND KEEP
ALL AWARDS FOR THE TAKING OF SUCH PROPERTY OR PORTION THEREOF.


 


10.3                         SURVIVAL.  THE PARTIES’ OBLIGATIONS, IF ANY, UNDER
THIS SECTION 10 SHALL SURVIVE THE CLOSING.


 


SECTION 11.                   DEFAULT.


 


11.1                         DEFAULT BY THE SELLERS.  IF THE TRANSACTION HEREIN
CONTEMPLATED FAILS TO CLOSE AS A RESULT OF THE DEFAULT OF ANY SELLER HEREUNDER,
OR ANY SELLER HAVING MADE ANY REPRESENTATION OR WARRANTY HEREIN WHICH SHALL BE
UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT, OR ANY SELLER HAVING FAILED TO
PERFORM ANY OF THE MATERIAL COVENANTS AND AGREEMENTS CONTAINED HEREIN TO BE
PERFORMED BY SUCH SELLER, THE PURCHASER MAY, AS ITS SOLE REMEDY, EITHER
(X) TERMINATE THIS AGREEMENT OR (Y) PURSUE A SUIT FOR SPECIFIC PERFORMANCE.


 


11.2                         DEFAULT BY THE PURCHASER.  IF THE TRANSACTION
HEREIN CONTEMPLATED FAILS TO CLOSE AS A RESULT OF THE DEFAULT OF THE PURCHASER
HEREUNDER, OR THE PURCHASER HAVING MADE ANY REPRESENTATION OR WARRANTY HEREIN
WHICH SHALL BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT, OR THE PURCHASER
HAVING FAILED TO PERFORM ANY OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN TO
BE PERFORMED BY IT, THE SELLERS MAY TERMINATE THIS AGREEMENT (IN WHICH CASE, THE
PURCHASER SHALL REIMBURSE THE SELLERS FOR ALL OF THE FEES, CHARGES,
DISBURSEMENTS AND EXPENSES OF THE SELLERS’ ATTORNEYS).

 

19

--------------------------------------------------------------------------------


 


SECTION 12.                   MISCELLANEOUS.


 


12.1                         ALLOCATION OF LIABILITY.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE SELLERS SHALL BE LIABLE TO THIRD PARTIES FOR ANY
AND ALL OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, LIABILITIES, AND EXPENSES TO THE
EXTENT ARISING OUT OF EVENTS, CONTRACTUAL OBLIGATIONS, ACTS, OR OMISSIONS OF ANY
SELLER THAT OCCURRED IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF ANY
PROPERTY DURING THE PERIOD IN WHICH SUCH SELLER OWNED SUCH PROPERTY PRIOR TO THE
CLOSING AND THE PURCHASER SHALL BE LIABLE TO THIRD PARTIES FOR ANY AND ALL
OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, LIABILITIES AND EXPENSES TO THE EXTENT
ARISING OUT OF EVENTS, CONTRACTUAL OBLIGATIONS, ACTS, OR OMISSIONS OF THE
PURCHASER THAT OCCUR IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF ANY
PROPERTY DURING THE PERIOD IN WHICH THE PURCHASER OWNS SUCH PROPERTY AFTER THE
CLOSING.  THE PROVISIONS OF THIS SECTION 12.1 SHALL SURVIVE THE CLOSING.


 


12.2                         BROKERS.  EACH OF THE PARTIES HERETO REPRESENTS TO
THE OTHER PARTIES THAT IT DEALT WITH NO BROKER, FINDER OR LIKE AGENT IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND ITS RESPECTIVE LEGAL
REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY LOSS,
LIABILITY OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES, CHARGES AND
DISBURSEMENTS ARISING OUT OF ANY CLAIM OR CLAIMS FOR COMMISSIONS OR OTHER
COMPENSATION FOR BRINGING ABOUT THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MADE BY ANY OTHER BROKER, FINDER OR LIKE AGENT, IF SUCH CLAIM OR CLAIMS
ARE BASED IN WHOLE OR IN PART ON DEALINGS WITH THE INDEMNIFYING PARTY.  THE
PROVISIONS OF THIS SECTION 12.2 SHALL SURVIVE THE CLOSING.


 


12.3                         PUBLICITY.  THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE REQUIRED BY LAW AND EXCEPT FOR THE EXERCISE OF ANY REMEDY HEREUNDER,
NO PARTY SHALL, WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, CONTACT OR CONDUCT NEGOTIATIONS WITH PUBLIC OFFICIALS, MAKE ANY PUBLIC
PRONOUNCEMENTS, ISSUE PRESS RELEASES OR OTHERWISE FURNISH INFORMATION REGARDING
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED TO ANY THIRD PARTY WITHOUT THE
CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


12.4                         NOTICES.  (A)  ANY AND ALL NOTICES, DEMANDS,
CONSENTS, APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING
AND THE SAME SHALL BE DELIVERED EITHER IN

 

20

--------------------------------------------------------------------------------


 


HAND, BY TELECOPIER WITH CONFIRMED RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR
SIMILAR EXPEDITED COMMERCIAL CARRIER, ADDRESSED TO THE RECIPIENT OF THE NOTICE,
POSTPAID AND REGISTERED OR CERTIFIED WITH RETURN RECEIPT REQUESTED (IF BY MAIL),
OR WITH ALL FREIGHT CHARGES PREPAID (IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).


 


(B)                               ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER,
AND, IN ALL OTHER CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT
WHENEVER UNDER THIS AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT
A BUSINESS DAY OR IS REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH
IS NOT A BUSINESS DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL
AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY.


 


(C)                                ALL SUCH NOTICES SHALL BE ADDRESSED,


 

if to any Seller, to:

 

c/o HRPT Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. John C. Popeo

[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, 34th Floor

Los Angeles, California 90071

Attn:  Meryl K. Chae, Esq.

[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

 with a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts  02109

 

21

--------------------------------------------------------------------------------


 

Attn:  Nancy S. Grodberg, Esq.

[Telecopier No. (617) 338-2880]

 


(D)                               BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSOR AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS
WITHIN THE UNITED STATES OF AMERICA.


 


12.5                         WAIVERS, ETC.  SUBJECT TO THE TERMS OF THE LAST
PARAGRAPH OF SECTION 6, ANY WAIVER OF ANY TERM OR CONDITION OF THIS AGREEMENT,
OR OF THE BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY CONTAINED HEREIN,
IN ANY ONE INSTANCE, SHALL NOT OPERATE AS OR BE DEEMED TO BE OR CONSTRUED AS A
FURTHER OR CONTINUING WAIVER OF ANY OTHER BREACH OF SUCH TERM, CONDITION,
COVENANT, REPRESENTATION OR WARRANTY OR ANY OTHER TERM, CONDITION, COVENANT,
REPRESENTATION OR WARRANTY, NOR SHALL ANY FAILURE AT ANY TIME OR TIMES TO
ENFORCE OR REQUIRE PERFORMANCE OF ANY PROVISION HEREOF OPERATE AS A WAIVER OF OR
AFFECT IN ANY MANNER SUCH PARTY’S RIGHT AT A LATER TIME TO ENFORCE OR REQUIRE
PERFORMANCE OF SUCH PROVISION OR ANY OTHER PROVISION HEREOF.  THIS AGREEMENT MAY
NOT BE AMENDED, NOR SHALL ANY WAIVER, CHANGE, MODIFICATION, CONSENT OR DISCHARGE
BE EFFECTED, EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED BY OR ON BEHALF OF THE
PARTY AGAINST WHOM ENFORCEMENT OF ANY AMENDMENT, WAIVER, CHANGE, MODIFICATION,
CONSENT OR DISCHARGE IS SOUGHT.


 


12.6                         ASSIGNMENT; SUCCESSORS AND ASSIGNS.  SUBJECT TO
SECTION 12.15, THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER SHALL NOT
BE ASSIGNABLE, DIRECTLY OR INDIRECTLY, BY ANY PARTY WITHOUT THE WRITTEN CONSENT
OF THE OTHER, EXCEPT THAT THE PURCHASER MAY ASSIGN THIS AGREEMENT TO ANY ENTITY
WHOLLY OWNED, DIRECTLY OR INDIRECTLY, BY THE PURCHASER; PROVIDED, HOWEVER, THAT,
IN THE EVENT THIS AGREEMENT SHALL BE ASSIGNED TO ANY ONE OR MORE ENTITIES WHOLLY
OWNED, DIRECTLY OR INDIRECTLY, BY THE PURCHASER, THE PURCHASER NAMED HEREIN
SHALL REMAIN LIABLE FOR THE OBLIGATIONS OF THE “PURCHASER” HEREUNDER.  THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS.  THIS AGREEMENT IS NOT INTENDED AND SHALL NOT BE CONSTRUED TO CREATE
ANY RIGHTS IN OR TO BE ENFORCEABLE IN ANY PART BY ANY OTHER PERSONS.

 

22

--------------------------------------------------------------------------------


 


12.7                         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD OR DEEMED TO BE, OR SHALL IN FACT BE, INVALID, INOPERATIVE OR
UNENFORCEABLE AS APPLIED TO ANY PARTICULAR CASE IN ANY JURISDICTION OR
JURISDICTIONS, OR IN ALL JURISDICTIONS OR IN ALL CASES, BECAUSE OF THE CONFLICT
OF ANY PROVISION WITH ANY CONSTITUTION OR STATUTE OR RULE OF PUBLIC POLICY OR
FOR ANY OTHER REASON, SUCH CIRCUMSTANCE SHALL NOT HAVE THE EFFECT OF RENDERING
THE PROVISION OR PROVISIONS IN QUESTION INVALID, INOPERATIVE OR UNENFORCEABLE IN
ANY OTHER JURISDICTION OR IN ANY OTHER CASE OR CIRCUMSTANCE OR OF RENDERING ANY
OTHER PROVISION OR PROVISIONS HEREIN CONTAINED INVALID, INOPERATIVE OR
UNENFORCEABLE TO THE EXTENT THAT SUCH OTHER PROVISIONS ARE NOT THEMSELVES
ACTUALLY IN CONFLICT WITH SUCH CONSTITUTION, STATUTE OR RULE OF PUBLIC POLICY,
BUT THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED IN ANY SUCH JURISDICTION OR
CASE AS IF SUCH INVALID, INOPERATIVE OR UNENFORCEABLE PROVISION HAD NEVER BEEN
CONTAINED HEREIN AND SUCH PROVISION REFORMED SO THAT IT WOULD BE VALID,
OPERATIVE AND ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED IN SUCH JURISDICTION
OR IN SUCH CASE.


 


12.8                         COUNTERPARTS, ETC.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SHALL SUPERSEDE AND TAKE THE PLACE OF ANY OTHER
INSTRUMENTS PURPORTING TO BE AN AGREEMENT OF THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.


 


12.9                         PERFORMANCE ON BUSINESS DAYS.  IN THE EVENT THE
DATE ON WHICH PERFORMANCE OR PAYMENT OF ANY OBLIGATION OF A PARTY REQUIRED
HEREUNDER IS OTHER THAN A BUSINESS DAY, THE TIME FOR PAYMENT OR PERFORMANCE
SHALL AUTOMATICALLY BE EXTENDED TO THE FIRST BUSINESS DAY FOLLOWING SUCH DATE.


 


12.10                   ATTORNEYS’ FEES.  IF ANY LAWSUIT OR ARBITRATION OR OTHER
LEGAL PROCEEDING ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF
THIS AGREEMENT, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM
THE OTHER PARTY THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON
APPEAL THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


 


12.11                   SECTION AND OTHER HEADINGS.  THE HEADINGS CONTAINED IN
THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT IN ANY WAY AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


12.12                   TIME OF ESSENCE.  TIME SHALL BE OF THE ESSENCE WITH
RESPECT TO THE PERFORMANCE OF EACH AND EVERY COVENANT AND OBLIGATION, AND THE
GIVING OF ALL NOTICES, UNDER THIS AGREEMENT.


 


12.13                   GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS.


 


12.14                   ARBITRATION.  ANY PARTY HERETO MAY ELECT TO SUBMIT ANY
DISPUTE HEREUNDER THAT HAS AN AMOUNT IN CONTROVERSY IN EXCESS OF $250,000 TO
ARBITRATION HEREUNDER.  ANY SUCH ARBITRATION SHALL BE CONDUCTED IN BOSTON,
MASSACHUSETTS IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN PERTAINING AND THE DECISION OF THE
ARBITRATORS WITH RESPECT TO SUCH DISPUTE SHALL BE BINDING, FINAL AND CONCLUSIVE
ON THE PARTIES.


 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Sellers, on the one hand, and the Purchaser, on the
other hand, shall each appoint and pay all fees of a fit and impartial person as
arbitrator with at least ten (10) years’ recent professional experience in the
general subject matter of the dispute.  Notice of such appointment shall be sent
in writing by each party to the other, and the arbitrators so appointed, in the
event of their failure to agree within thirty (30) days after the appointment of
the second arbitrator upon the matter so submitted, shall appoint a third
arbitrator.  If either the Sellers, on the one hand, or the Purchaser, on the
other hand, shall fail to appoint an arbitrator, as aforesaid, for a period of
ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Sellers
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the

 

24

--------------------------------------------------------------------------------


 

respective party engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Sellers and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 


12.15                   LIKE KIND EXCHANGE.  AT EITHER PARTY’S REQUEST, THE
NON-REQUESTING PARTY WILL TAKE ALL ACTIONS REASONABLY REQUESTED BY THE
REQUESTING PARTY IN ORDER TO EFFECTUATE ALL OR ANY PART OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS A FORWARD OR REVERSE LIKE-KIND EXCHANGE FOR
THE BENEFIT OF THE REQUESTING PARTY IN ACCORDANCE WITH SECTION 1031 OF THE
INTERNAL REVENUE CODE AND, IN THE CASE OF A REVERSE EXCHANGE, REV. PROC.
2000-37, INCLUDING EXECUTING AN INSTRUMENT ACKNOWLEDGING AND CONSENTING TO ANY
ASSIGNMENT BY THE REQUESTING PARTY OF ITS RIGHTS HEREUNDER TO A QUALIFIED
INTERMEDIARY OR AN EXCHANGE ACCOMMODATION TITLEHOLDER.  IN FURTHERANCE OF THE
FOREGOING AND NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, THE REQUESTING PARTY MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO A
“QUALIFIED INTERMEDIARY” OR AN “EXCHANGE ACCOMMODATION TITLEHOLDER” IN ORDER TO
FACILITATE, AT NO COST OR EXPENSE TO THE OTHER, A FORWARD OR REVERSE LIKE-KIND
EXCHANGE UNDER SECTION 1031 OF THE INTERNAL REVENUE CODE; PROVIDED, HOWEVER,
THAT SUCH ASSIGNMENT WILL NOT RELIEVE THE REQUESTING PARTY OF ANY OF ITS
OBLIGATIONS HEREUNDER.  THE NON-REQUESTING PARTY WILL ALSO AGREE TO ISSUE ALL
CLOSING DOCUMENTS, INCLUDING THE DEED, TO THE APPLICABLE QUALIFIED INTERMEDIARY
OR EXCHANGE ACCOMMODATION TITLEHOLDER IF SO DIRECTED BY THE REQUESTING PARTY
PRIOR TO CLOSING.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE
NON-REQUESTING PARTY INCUR OR BE SUBJECT TO ANY LIABILITY THAT IS NOT OTHERWISE
PROVIDED FOR IN THIS AGREEMENT.


 


12.16                   RECORDING.  THIS AGREEMENT MAY NOT BE RECORDED WITHOUT
THE PRIOR WRITTEN CONSENT OF BOTH PARTIES.


 


12.17                   JOINT AND SEVERAL LIABILITY.  EACH SELLER SHALL BE
JOINTLY AND SEVERALLY LIABLE WITH EACH OTHER SELLER FOR ALL OF THE OBLIGATIONS
AND LIABILITIES OF ANY SELLER UNDER THIS AGREEMENT.


 


12.18                   NON-LIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST OF
HRPT AND HUB, COPIES OF WHICH ARE DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS
AND TAXATION OF THE STATE OF MARYLAND,

 

25

--------------------------------------------------------------------------------


 


PROVIDE THAT THE NAMES “HRPT PROPERTIES TRUST” AND “HUB PROPERTIES TRUST” REFER
TO THE TRUSTEES UNDER SUCH DECLARATIONS OF TRUST COLLECTIVELY AS TRUSTEES, BUT
NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF HRPT OR HUB SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HRPT OR HUB, AS
THE CASE MAY BE.  ALL PERSONS DEALING WITH THE SELLERS IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF THE SELLERS FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.


 


12.19                   NON-LIABILITY OF TRUSTEES OF PURCHASER.  THE DECLARATION
OF TRUST OF SENIOR HOUSING PROPERTIES TRUST, A COPY OF WHICH IS DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES
THAT THE NAME “SENIOR HOUSING PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER
SUCH DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SENIOR HOUSING PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SENIOR HOUSING PROPERTIES
TRUST.  ALL PERSONS DEALING WITH THE PURCHASER IN ANY WAY SHALL LOOK ONLY TO THE
ASSETS OF THE PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.


 


12.20                   WAIVER AND FURTHER ASSURANCES.  THE PURCHASER HEREBY
ACKNOWLEDGES THAT IT IS A SOPHISTICATED PURCHASER OF REAL PROPERTIES AND THAT IT
IS AWARE OF ALL DISCLOSURES THE SELLERS ARE OR MAY BE REQUIRED TO PROVIDE TO THE
PURCHASER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY PURSUANT TO
ANY LAW, RULE OR REGULATION (INCLUDING THOSE OF MASSACHUSETTS AND THOSE OF THE
STATE IN WHICH EACH PROPERTY IS LOCATED).   THE PURCHASER HEREBY ACKNOWLEDGES
THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PURCHASER HAS HAD ACCESS TO
ALL INFORMATION NECESSARY TO ACQUIRE THE PROPERTIES AND THE PURCHASER
ACKNOWLEDGES THAT THE SELLERS HAVE FULLY AND COMPLETELY FULFILLED ANY AND ALL
DISCLOSURE OBLIGATIONS WITH RESPECT THERETO.  THE PURCHASER HEREBY FULLY AND
COMPLETELY DISCHARGES THE SELLERS FROM ANY FURTHER DISCLOSURE OBLIGATIONS
WHATSOEVER RELATING TO THE PROPERTIES.  IN ADDITION TO THE ACTIONS RECITED
HEREIN AND CONTEMPLATED TO BE PERFORMED, EXECUTED, AND/OR DELIVERED BY THE
SELLERS AND THE PURCHASER, THE SELLERS AND THE PURCHASER AGREE TO PERFORM,
EXECUTE AND/OR DELIVER OR CAUSE TO BE PERFORMED, EXECUTED AND/OR DELIVERED AT
THE CLOSING OR AFTER THE CLOSING ANY AND ALL SUCH FURTHER ACTS, INSTRUMENTS,
DEEDS AND ASSURANCES AS MAY BE REASONABLY REQUIRED TO ESTABLISH, CONFIRM OR
OTHERWISE EVIDENCE THE SELLERS’ SATISFACTION OF ANY

 

26

--------------------------------------------------------------------------------


 


DISCLOSURE OBLIGATIONS OR TO OTHERWISE CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

 

 

HRPT PROPERTIES TRUST, a Maryland

 

real estate investment trust

 

 

 

 

By:

/s/ John C. Popeo

 

 

John C. Popeo

 

 

Treasurer and

 

 

Chief Financial Officer

 

 

 

HUB PROPERTIES TRUST, a Maryland

 

real estate investment trust

 

 

 

By:

/s/ John C. Popeo

 

 

John C. Popeo

 

 

Treasurer

 

 

 

MOB REALTY TRUST, a

 

 

Massachusetts nominee trust

 

 

 

 

By:

/s/ John A. Mannix

 

 

John A. Mannix, as trustee as

 

 

aforesaid and not individually

 

 

 

 

By:

/s/ John C. Popeo

 

 

John C. Popeo, as trustee as

 

 

aforesaid and not individually

 

 

 

 

PURCHASER:

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a
Maryland real estate investment trust

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

 

List of Properties and Allocable Purchase Prices

 

Property

 

Allocable Purchase Price

 

Fallon Clinic
35 Millbury Street
Auburn, MA

 

$

8,776,753

 

 

 

 

 

 

Fallon Clinic
Cady Brook Plaza
Charlton, MA

 

$

4,030,061

 

 

 

 

 

 

Fallon Clinic
370 Lunenburg Street
Fitchburg, MA

 

$

3,791,968

 

 

 

 

 

 

Fallon Clinic
28 Grafton Common
Grafton, MA

 

$

772,543

 

 

 

 

 

 

Fallon Clinic
165 Mill Street
Leominster, MA

 

$

10,548,988

 

 

 

 

 

 

Fallon Clinic
108 Elm Street
Milbury, MA

 

$

940,405

 

 

 

 

 

 

Fallon Clinic
176 West Street
Milford, MA

 

$

3,645,564

 

 

 

 

 

 

Fallon Clinic
338 Church Street
Northbridge, MA

 

$

707,227

 

 

 

 

 

 

Fallon Clinic
405-407 Main Street
Spencer, MA

 

$

2,950,306

 

 

 

 

 

 

Fallon Clinic
67 Hall Road
Sturbridge, MA

 

$

1,915,433

 

 

 

 

 

 

Fallon Clinic
340 Thompson Road
Webster, MA

 

$

5,343,208

 

 

 

 

 

 

Fallon Clinic
112 E. Main Street
Westborough, MA

 

$

367,186

 

 

--------------------------------------------------------------------------------


 

Property

 

Allocable Purchase Price

 

Fallon Clinic
106 East Main Street
Westborough, MA

 

$

8,121,676

 

 

 

 

 

 

Fallon Clinic
630 Plantation Street
Worcester, MA

 

$

11,562,701

 

 

 

 

 

 

Fallon Clinic
277 E. Mountain Street
Worcester, MA

 

$

2,480,103

 

 

 

 

 

 

Fallon Clinic
135 Gold Star Boulevard
Worcester, MA

 

$

12,182,513

 

 

 

 

 

 

Fallon Clinic
95 Lincoln Street
Worcester, MA

 

$

4,719,548

 

 

 

 

 

 

Fallon Clinic
191 May Street
Worcester, MA

 

$

4,488,295

 

 

 

 

 

 

Fallon Clinic
425 N. Lake Avenue
Worcester, MA

 

$

7,604,453

 

 

 

 

 

 

210 Mall Boulevard
King of Prussia, PA

 

$

6,055,222

 

 

 

 

 

 

H.I.P. of Brooklyn
Citibank Building, 6300 Eighth Avenue
Brooklyn, NY

 

$

11,906,673

 

 

 

 

 

 

Total:

 

$

112,910,824

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B-1 through B-21

 

Land

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Rent Roll

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Forms of Deed

 

Certain Schedules to this agreement have been omitted. The Company agrees to
furnish supplementally copies of any of the omitted Schedules to the Securities
and Exchange Commission upon request.

 

--------------------------------------------------------------------------------